Exhibit 10.3

FOURTH AMENDMENT TO
WARRANT PURCHASE AGREEMENT AND
STOCK PURCHASE WARRANT


This Fourth Amendment, effective as of February 14, 2007, amends the terms of
the Warrant Purchase Agreement by and between SMF Energy Corporation, a Delaware
corporation, successor by merger to Streicher Mobile Fueling, Inc. (the
“Company”), and the undersigned Purchasers dated June 30, 2006 (the “Agreement”)
and of the Stock Purchase Warrants issued in connection with the Agreement (the
“Warrants”).


WITNESSETH:


WHEREAS, the Company and the Purchasers entered into the Agreement pursuant to
which the Warrants were issued to the Purchasers, and the Warrants by their
terms originally expired on September 28, 2006, unless sooner exercised (the
“Exercise Period”); and


WHEREAS, the Company and the Purchasers by an Amendment to Warrant Purchase
Agreement and Stock Purchase Warrant dated September 28, 2006 extended the
Exercise Period for the Warrants to November 30, 2006 and correspondingly
extended the suspension of the Company’s obligation to make principal payments
on the Notes (as that term is defined in the Agreement); and


WHEREAS, the Company and the Purchasers by a Second Amendment to Warrant
Purchase Agreement and Stock Purchase Warrant dated November 29, 2006 extended
the Exercise Period for the Warrants to January 15, 2007 and correspondingly
extended the suspension of the Company’s obligation to make principal payments
on the Notes; and


WHEREAS, the Company and the Purchasers by a Third Amendment to Warrant Purchase
Agreement and Stock Purchase Warrant dated January 14, 2007 extended the
Exercise Period for the Warrants to February 14, 2007 and the Company agreed to
pay the previously suspended payments on February 28, 2007;


WHEREAS, the Company and the Purchasers wish now to further extend the Exercise
Period for the Warrants to March 31, 2007, lower the exercise price of the
Warrants to $1.52 per share and correspondingly defer the Company’s next
scheduled principal payment on the August Note (as that term is defined in the
Agreement) held by one of the Purchasers to August 28, 2007, at which point the
Company will be required to pay the scheduled principal payment as well as the
suspended principal payments.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Warrants and the Agreement and hereinafter set forth, the
parties hereby alter, modify and amend the Warrants and the Agreement as
follows.


 
 

--------------------------------------------------------------------------------

 
 
1.    The Exercise Period for each of the Warrants is extended to March 31,,
2007.


2.    Effective as of the date of this Agreement, the exercise price for each
share of common stock covered by the Warrants shall be $1.52 per share.


3.    Triage Capital Management, L.P. agrees to the deferral of the $200,200
principal payment presently scheduled for February 28, 2007 on the August Notes
held by Triage Capital Management, L.P until August 28, 2007. The Company agrees
that, on August 28, 2007, in accordance with and subject to the terms of the
August Notes, it will pay (a) the August 28, 2006 suspended principal payments
for the August Notes held by Triage Capital Management, L.P. and (b) the
February 28, 2007 scheduled principal payment for the August Notes held by
Triage Capital Management, L.P. and (c) .the principal payment on the Notes held
by all of the Purchasers presently scheduled for August 28, 2007.


4.    Except as expressly stated in this Amendment, the terms and conditions of
the Warrants and the Agreement shall remain in all respects unchanged.


 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused these Amendments to be duly
executed effective as of the 14th day of February, 2007.
 

  THE COMPANY:          SMF ENERGY CORPORATION                By:  /s/ Richard
E. Gathright      Richard E. Gathright, President and CEO               
PURCHASERS:       TRIAGE CAPITAL MANAGEMENT, L.P.   
   
   
    By:   /s/ Leon Frenkel   Name:  Leon Frenkel    Title:  Senior Manager     
          TRIAGE CAPITAL MANAGEMENT B, L.P.                By:  /s/ Leon
Frenkel    Name:  Leon Frenkel    Title:  Senior Manager 

 
 
 

--------------------------------------------------------------------------------

 
 